SCHEDULE OF SUBSIDIARIES Subsidiaries of Circor International, Inc. I. Subsidiaries of Circor International, Inc. 1 Circor (Jersey) Ltd., a United Kingdom Company (80% ownership) 2 Circor Aerospace, Inc., a Delaware Corporation 3 Circor Aerospace, Inc., a California Corporation 4 CIRCOR Business Trust, A Massachusetts Business Trust 5 Circor Energy Products, Inc., an Oklahoma Corporation 6 Circor Luxembourg Holdings Sarl, a Luxembourg limited liability company (32%) 7 Circor, Inc., a Massachusetts Corporation 8 Dovianus B.V., a Netherlands Corporation 9 Industria S. A., a French limited liability company 10 Leslie Controls, Inc., a New Jersey Corporation 11 Patriot Holdings, Inc., a Nevada corporation 12 Sagebrush Pipeline Equipment Co., a Oklahoma Corporation 13 Spence Engineering Company, Inc., a Delaware Corporation 14 Texas Sampling Inc., a Texas Corporation 15 U.S. Para Plate Acquisition Corp., a Delaware Corporation II. Subsidiaries of Circor Aerospace, Inc.: 1. CIRCOR IP Holding Co., a Delaware Corporation 2. Aerodyne Controls Inc., a Delaware Corporation 3. Hoke, Inc., a New York Corporation 4. Circor Luxembourg Holdings Sarl., a Luxembourg limited liability company (<1%) III. Subsidiaries of Hoke, Inc.: 1. CIRCOR German Holdings Management GmbH, a German Closed Corporation 2. Circor (Jersey) Ltd., a United Kingdom Company (20% ownership) 3. Circor Instrumentation Ltd., a United Kingdom Company 4. Dopak Inc., a Texas Corporation IV. Subsidiaries of Circor Energy Products, Inc.: 1. Circor Luxembourg Holdings Sarl., a Luxembourg limited liability company (approx. 68%) V. Subsidiaries of Circor (Jersey), Ltd.: 1. Circor German Holdings, LLC, a Massachusetts Limited Liability Company VI. Subsidiaries of Circor German Holdings, LLC: 1. Circor German Holdings GmbH& Co. KG , a German private company VII. Subsidiaries of Circor German Holdings GmbH& Co. KG 1. Hoke Handelsgesellschaft GmbH, a German Corporation 2. Regeltechnik Kornwestheim GmbH, a German Closed Corporation VIII. Subsidiaries of Regeltechnik Kornwestheim GmbH: 1. RTK Control Systems Limited, a United Kingdom Corporation IX. Subsidiaries of Circor Business Trust: 1. Circor Securities Corp., a Massachusetts Corporation X. Subsidiaries of Circor Luxembourg Holdings, Sarl. 1. CEP Holdings Sarl., a Luxembourg limited liability company ( 6% ownership ) 2. Circor Energy Products (Canada) ULC, an Alberta unlimited liability company 3. Howitzer Acquisition Limited, a United Kingdom Corporation XI. Subsidiaries of Circor Energy Products (Canada) ULC, an Alberta unlimited liability company 1. CEP Holdings Sarl., a Luxembourg limited liability Company ( 94% ownership ) XII. Subsidiaries of CEP Holdings, Sarl. 1. Pibiviesse Srl, an Italian Company XIII. Subsidiaries of Pibiviesse Srl: 1. De Martin Giuseppe& Figli Srl, an Italian Company 2. Suzhou KF Valve Co., Ltd., a Chinese Foreign Owned Enterprise XIV. Subsidiaries of Howitzer Acquisition Limited, a United Kingdom Corporation 1. Hale Hamilton (Valves) Limited, a United Kingdom Corporation XV. Subsidiaries of Hale Hamilton (Valves) Limited, a United Kingdom Corporation 1. Cambridge Fluid Systems Limited, a United Kingdom Corporation 2. CFS Technology PTE Ltd, a Singapore limited Company
